Order unanimously affirmed with costs. Memorandum: The court properly ordered defendants to sign the purchase offer for the sale of the property held by them as tenants in common with the plaintiffs. The stipulation entered into in open court in the partition action obligated the parties to list the property for sale at a price not less than $100,000 and not to withhold unreasonably their acceptance of any purchase offer that resulted from such listing. The court properly found that defendants had no reasonable basis for not accepting the purchase offer in the amount of $115,000 resulting from the listing, and that the purchase offer submitted by defendant Frederick Lundy on the return date of the motion was reasonably rejected by plaintiffs because defendant failed to show that he had the funds available to complete the purchase. Further, the court properly determined that there was no basis for vacating the stipulation. (Appeal from order of Supreme Court, Onondaga County, Reagan, J. — contempt; sale of real property.) Present — Denman, J. P., Boomer, Pine, Balio and Davis, JJ.